Citation Nr: 0006178	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  97-06 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a temporomandibular 
joint disability manifested by limitation of motion.

2.  Entitlement to service connection for a low back strain.

3.  Entitlement to service connection for abnormal 
electrocardiogram (EKG).

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease (DJD) of both 
shoulders. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1995.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.

The Board notes that while the veteran was noted to have 
failed to report for a VA examination in June 1998, the 
record shows that notice of the examination was not sent to 
the veteran's latest address of record.  Accordingly, the 
provisions of 38 C.F.R. § 3.655 are not for application. 

The issue of entitlement to an initial evaluation in excess 
of 10 percent for DJD of both shoulders is addressed in the 
remand portion of this decision.


FINDING OF FACT

The claims for service connection for low back strain, TMJ 
disability manifested by limitation of motion and abnormal 
EKG are not supported by cognizable evidence showing that the 
claims are plausible or capable of substantiation.


CONCLUSION OF LAW

The claims for service connection for a low back strain, 
temporomandibular joint disability manifested by limitation 
of motion and abnormal EKG are not well grounded.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the veteran's service medical and dental records 
discloses they are absent any indication of a jaw abnormality 
at entry onto active duty.  Clinical evaluations of the 
cardiovascular and musculoskeletal systems on entrance 
examination were normal.  The service medical records 
reflected intermittent elevated blood pressure readings.  
Reports of electrocardiograms (EKG) October 1989 and June 
1993 were interpreted as abnormal as they revealed findings 
of a sinus bradycardia.  Cholesterol levels were normal 
during service.  Cardiovascular evaluations periodically 
undertaken in service were normal.  A creatine kinase (CK) 
test on one occasion was considered high. 

The service medical records show that in December 1979 and 
January 1984 the veteran was seen for episodes of low back 
strain.  

The service medical records dated in April and June 1984 
refer to treatment for head injuries but without indication 
of jaw involvement.  The service medical and dental records 
are nonrevealing for temporomandibular joint findings until 
approximately February 1994 when he was seen for malocclusion 
with no notable pathology.  Also noted was evidence of 
temporomandibular joint (TMJ) and "MFRD" syndrome.  
Corrective surgery evaluation was recommended.  An oral 
maxillofacial surgical report in mid March 1995 noted 
surgical correction of a combined skeletal and dental 
malocclusion.  It was noted that a surgical evaluation would 
be best treated by a combination of orthodontics and surgical 
treatment.  



Postoperative diagnosis was mandibular retrognathia; 
malpositioned teeth numbers 16 and 17.  The mandible was 
advanced.  Postoperative treatment records showed healing 
well with good range of motion but limited as of March 23, 
1995.  On March 30, 1995, good range of motion of the jaw was 
noted.

The April 1995 separation examination report shows clinical 
evaluations of the cardiovascular system and spine were 
normal.  Active orthodontic treatment was in progress (post-
orthognathic surgery).  Also noted was symptomatic left TMJ.  
The veteran had just had jaw surgery to correct a severe 
deformity in the form of overbite and he was still 
recovering.  

A November 1995 initial postservice VA general medical 
examination report shows a clinical evaluation of the mouth 
area revealed a TMJ click.  Gross dental findings were 
normal.  A cardiovascular evaluation revealed blood pressure 
levels of 160/80 and 160/90.  An EKG was reflective of an 
abnormal sinus bradycardia.  No evidence of underlying 
cardiovascular disease was noted.  A musculoskeletal 
evaluation was silent for a low back disability.

Subsequently dated VA medical records through approximately 
March 1997 primarily refer to periodontal treatment.  There 
was no evidence of TMJ disability including TMJ syndrome 
noted on dental examination in August 1996 or as of the last 
episode of treatment of record in March 1997.  Recorded blood 
pressure readings were within normal limits.  

In April 1997 the veteran attended a hearing before a hearing 
officer at the RO.  A copy of the hearing transcript is on 
file.  He reported having developed a TMJ disability do to 
head injuries sustained in April 1984 and June 1994.  The 
remaining issues discussed at the hearing pertained to 
service connection for sinusitis (granted) and an increased 
evaluation for DJD of both shoulders (remanded). 





Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§§ 1110, 1131 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

If the disability is hypertensive cardiovascular disease and 
manifested to a compensable degree within one year following 
separation from active duty, service connection may be 
granted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c) (1999).  Service connection may be in order 
for superimposed disability on a congenital or developmental 
defect. VAOPGCPREC 82-90.


The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury was otherwise aggravated by service.  38 
C.F.R. § 3.306 (b)(1) (1999).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).


In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See, 
Savage v. Gober, 10 Vet. App. 488, 495 (1997); Voerth v. 
West, 13 Vet. App. 117 (1999).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true; however, a 
veteran's statements will not support a well grounded claim 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19 (1993).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

Thus, lay assertions of medical causation cannot constitute 
evidence sufficient to render a claim well grounded under 
38 U.S.C.A. § 5107(a).  Grottveit, supra.

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist him in any 
further development of the claim. 38 U.S.C.A. § 5107(a); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a) (1999).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement. Such evidence cannot enjoy the presumption of 
truthfulness recorded by Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995) (as to the determination of well- groundedness), 
and Justus v. Principi, 3 Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and material evidence 
for purposes of reopening a claim), because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Service connection for abnormal EKG.

The veteran essentially maintains that he developed 
cardiovascular disease during active duty.  He argues that 
the abnormal EKG and cardiac enzyme tests during service 
support his claim.  




A comprehensive review of the evidence clearly shows that 
despite the intermittent elevated blood pressure readings, 
abnormal EKG's and an elevated cardiac enzyme test noted in 
active service and on a postservice VA examination, such 
findings were not shown medically to represent an underlying 
cardiovascular disease process.  

In other words, the record as a whole is devoid of any 
competent medical evidence of a current identifiable 
cardiovascular disease process.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); Brammer v. Derwinski, 2 Vet. App. 23 (1992); 
Rabideau v. Derwinski, 2 Vet. App 141, 143 (1992).  The Board 
points out that the cardiovascular evaluations in active 
service and on the postservice VA examination in November 
1995 were normal.  Also, the Board notes that an abnormal EKG 
alone in this case is not a disability.  A disability is 
impairment of earning capacity.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

Moreover, the Board notes that the veteran argues that he 
developed a cardiovascular disability manifested by abnormal 
EKG's during active duty.  The Board notes the Court has held 
that while a lay person is competent to testify as to facts 
within his own observation and recollection, such as visible 
symptoms, a lay party is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical education, training or experience, such 
as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Overall, as there is no competent medical evidence of a 
present cardiovascular disability manifested by an abnormal 
EKG linked to with active duty, the veteran's claim is not 
well-grounded.  If the claim is not well grounded, the Board 
does not have jurisdiction to adjudicate the claim.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993). Accordingly, the claim for 
entitlement to service connection for an abnormal EKG is 
denied.  Edenfield v. Brown, 6 Vet. App. 432 (1994).




Service connection for a low back disability.

A comprehensive review of the record clearly shows that the 
few isolated instances 
of low back strain in active service were not shown to 
represent more than a transient process that resolved in 
service without chronic residual disability.  The Board notes 
that no identifiable low back disability was shown on the 
veteran's retirement physical examination from active duty or 
on the postservice VA general medical examination in November 
1995.  

In other words, the record as a whole is devoid of any 
competent medical evidence of a current underlying low back 
disability with nexus to active duty.  See Caluza v. Brown, 7 
Vet. App. 498 (1995); Brammer v. Derwinski, 2 Vet. App. 23 
(1992); Rabideau v. Derwinski, 2 Vet. App 141, 143 (1992).

The Board notes that the veteran argues that he developed a 
low back disability during active duty.  However, the Court 
has held that while a lay person is competent to testify as 
to facts within his own observation and recollection, such as 
visible symptoms, a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Overall, as there is no competent medical evidence of a 
present low back disability which has been linked to active 
duty, the veteran's claim is not well-grounded.  If the claim 
is not well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  Accordingly, the claim for entitlement to service 
connection for a low back disability is denied.  Edenfield v. 
Brown, 6 Vet. App. 432 (1994).



Service connection for a TMJ disability 
manifested by limitation of motion.

A comprehensive review of the evidence clearly shows that the 
veteran underwent ameliorative or corrective oral surgery in 
March 1995 for a medically identified congenital or 
developmental skeletal and dental abnormality manifested by 
an overbite that was unrelated to any recognized trauma in 
active service.  The Board points out that earlier dated 
clinical records referring to head trauma failed to show 
involvement of the mouth and jaw.  The Board notes that 
congenital and developmental abnormalities are not considered 
as diseases or injuries for which compensation benefits may 
be paid.  38 C.F.R. § 3.303(c).  

While there was evidence of a suspected superimposed TMJ 
syndrome noted in February 1994, the Board points out that 
following the veteran's corrective oral surgery for an 
overbite deformity in March 1995, the postservice VA dental 
records including a dental examination in August 1996 as well 
as the latest treatment record are silent for any competent 
medical evidence of a chronic superimposed TMJ disability 
manifested by limitation of motion, however diagnosed, with 
nexus to the jaw symptoms in active service.  See Caluza v. 
Brown; Savage v. Gober, 10 Vet. App. 488, 495 (1997); Voerth 
v. West, 13 Vet. App. 117 (1999).  

The Board notes that the veteran argues that he developed a 
chronic TMJ manifested by limitation of motion during active 
duty.  However, the Court has held that while a lay person is 
competent to testify as to facts within his own observation 
and recollection, such as visible symptoms, a lay party is 
not competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Overall, as there is no competent medical evidence of a 
current TMJ disability manifested by limitation of motion 
with nexus to service, the veteran's claim is not well-
grounded.  If the claim is not well grounded, the Board does 
not have jurisdiction to adjudicate the claim.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  

Accordingly, the claim for entitlement to service connection 
for a TMJ disability manifested by limitation of motion is 
denied.  Edenfield v. Brown, 6 Vet. App. 432 (1994).

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render a 
claim plausible, and therefore well grounded, VA has the duty 
to advise the veteran of the necessity to obtain the 
information.  The Board finds that the RO has advised the 
appellant of the evidence necessary to establish a well 
grounded claim, and the veteran has not indicated the 
existence of any post service medical evidence that has not 
already been requested and/or obtained that would well ground 
his claim.  38 U.S.C.A. § 5103(a); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom.  Epps v. Gober, 126 F. 3d 1464 
(Fed. Cir. 1997).

As the veteran's claims of entitlement to service connection 
for the multiple disorders at issue are not well rounded, the 
appeal as to these claims is denied.


ORDER

The veteran not having submitted well-grounded claims of 
entitlement to service connection for low back strain, 
temporomandibular joint disability manifested by limitation 
of motion and abnormal EKG, the appeal as to such issues is 
denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The claim for an increased evaluation for DJD of both 
shoulders is well grounded and VA has met its duty to assist 
the veteran in the development of his claim with respect to 
this disorder.  See 38 U.S.C.A. § 5107(a); and Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Additional development of the record is needed in order for 
the Board to render a legal determination on the remaining 
issue as the Board's medical conclusions must be supported by 
medical authority or evidence of record and not simply the 
Board's own unsubstantiated opinions.  38 U.S.C.A. § 
7104(d)(1) (West 1991); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain on use or due to flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

In addition, the Board notes that the veteran has not had an 
adequate orthopedic examination which addresses the extent 
and degree of severity of limitation of motion of the DJD of 
both shoulders, or functional loss due to pain on use or 
flare-ups pursuant to DeLuca and 38 C.F.R. §§ 4.40 and 4.45.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1999), the Board is 
deferring adjudication of the remaining issue pending a 
remand of the case to the RO for further development as 
follows:




1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximates dates of 
treatment for medical care providers, VA 
and non-VA, inpatient and outpatient, who 
may possess additional records referable 
to his treatment for bilateral shoulder 
DJD.  After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records. 

3.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
a VA orthopedic surgeon or other 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his bilateral 
shoulder DJD.  The claims file, copies of 
the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examiner must 
annotate the examination report that 
should review was undertaken.  Any 
further indicated special studies should 
be conducted.


The examiner should be requested to 
report range of motion and degrees of arc 
in all planes with an explanation as to 
what is normal range of motion of the 
shoulder.  All findings and diagnoses 
should be reported in detail.  The 
examiner must identify all orthopedic 
manifestations of the shoulders.  The 
examiner should be requested to 
specifically comment upon the extent, if 
any, to which pain, supported by adequate 
pathology and evidenced by visible 
behavior of the veteran, results in 
functional loss.  The examiner should 
carefully elicit all of the veteran's 
subjective complaints and then offer an 
opinion as to whether there is adequate 
pathology present to support the level of 
each of the veteran's subjective 
complaints.  It is requested that the 
examiner also provide explicit responses 
to the following questions:

Does the DJD of right or left shoulder 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, the examiner should comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in the civil occupation.

The examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the right or 
left shoulder and, if so, to what extent, 
and the presence and degree of, or 
absence of, any objective manifestation 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to the service-connected 
disabilities.  The examiner should also 
comment on whether there are objective 
indications of the extent of the 
veteran's pain, such as medication he is 
taking or the type of any treatment he is 
receiving. 



Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
ensure that the requested examination 
report and required opinions are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the remaining issue of 
entitlement to an increased evaluation 
for DJD of both shoulders.  Specifically, 
the RO should document its consideration 
of the applicability of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and DeLuca as noted 
earlier.  

The RO should also consider the Court's 
holdings in Esteban v. Brown, 6 Vet. App. 
259 (1994) and Fenderson v. West, 12 Vet. 
App. 119 (1999), as to assignment of 
"staged" ratings for disabilities which 
are the subjects of an original grant of 
compensation benefits.  The RO should 
also document consideration of the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1999).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



